[Cite as Dyson v. Dyson, 2011-Ohio-4826.]


         Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA


                           JOURNAL ENTRY AND OPINION
                                    No. 96285




                               MELISSA M. DYSON

                                                     PLAINTIFF-APPELLEE

                                               vs.

                               RICHARD K. DYSON
                                                     DEFENDANT-APPELLANT




                                            JUDGMENT:
                                             AFFIRMED


                                 Civil Appeal from the
                        Cuyahoga County Court of Common Pleas
                             Domestic Relations Division
                                Case No. CP D-314561

        BEFORE:           Rocco, J., Stewart, P.J., and Cooney, J.

        RELEASED AND JOURNALIZED:                      September 22, 2011
                                     2



ATTORNEY FOR APPELLANT

Gregory L. Hail
Holland & Muirden
55 S. Miller Road, Suite 103
Akron, Ohio 44333-4167


ATTORNEY FOR APPELLEE

Bruce M. Cichocki
2525 Brookpark Road
Parma, Ohio 44134




KENNETH A. ROCCO, J.:

     {¶ 1} In this appeal from an order entered by the Cuyahoga County

Court of Common Pleas, Domestic Relations Division (the “DR court”),

adopting a magistrate’s decision, defendant-appellant Richard K. Dyson

challenges the reduction of his child support obligation by seven percent from

the amount originally ordered.

     {¶ 2} Richard presents two assignments of error.         In his second

assignment of error, he notes a clerical error occurred in the DR court’s
                                     3

judgment entry. While his appeal was pending, this court ordered a limited

remand of this case for the purpose of correcting the clerical error, and the

DR court complied; thus, Richard’s second assignment of error has been

rendered moot.

      {¶ 3} Richard asserts in his first assignment of error that the

magistrate incorrectly calculated the modification of his child support

obligation.   Richard claims the reduction should have been tied more

specifically to the amount of time allocated to him under the adjustment to

the Shared Parenting Plan (“SPP”) made between him and his former wife,

plaintiff-appellee Melissa M. Dyson; therefore, the DR court wrongly adopted

the magistrate’s decision.

      {¶ 4} This court has reviewed the record and concludes his argument

lacks merit. Consequently, the DR court’s order is affirmed.

      {¶ 5} Richard and Melissa filed their petition in the DR court for

dissolution of their marriage in February 2007. The petition included a SPP

for their two children, both of whom were under the age of three.

      {¶ 6} According to the SPP, Melissa was designated the residential

parent. A detailed schedule provided Richard with possession of the children

“at a minimum” on the following days:

      {¶ 7} 1.   Every other weekend;
                                       4

      {¶ 8} 2.    On weeks he did not have the children on the weekend,

Wednesday evening to Thursday morning;

      {¶ 9} 3.    Father’s Day and his birthday;

      {¶ 10} 4.   The children’s birthdays in odd-numbered years;

      {¶ 11} 5.   Two consecutive summer weeks.

      {¶ 12} On holidays, Richard alternated possession of the children with

Melissa; he and Melissa then alternated the holidays the following year. The

SPP provided that the parents could change the schedule by agreement, and

that times of possession of the children might change, “based upon work

schedules, family needs, obligation and other circumstances” and the parents

intended “to remain flexible in this regard.”

      {¶ 13} Richard agreed to pay child support of $791.86 per month.   This

amount had been calculated on the R.C. 3119.022 worksheet, using the basic

combined child support obligation.

      {¶ 14} The DR court entered judgment on the parties’ petition on April

18, 2007.   Less than two years later, Richard filed a motion to reallocate

parental rights and responsibilities. Richard averred that he believed the

children’s time with him needed to be “equalized” with that of their time with

Melissa.

      {¶ 15} Eventually, Richard and Melissa agreed to a revised possession
                                         5

schedule.   Changes were made during the summer, so that the children

would spend one-half of the school vacation with each parent. Richard also

would have two additional weeks during the school year, each parent would

have a week during the two-week winter school break, and the parents would

alternate the spring school break “from year to year.”              Otherwise, the

original agreement remained in effect. On September 18, 2009, the DR court

entered judgment on their agreement.

      {¶ 16} On April 29, 2010, Richard filed a motion to modify his child

support obligation.     He sought the modification “due to a change in the

parties’ incomes” and “due to the amount of time that the * * * children spend

with each of the parties herein.”         Richard filed an income and expense

statement with his motion.

      {¶ 17} In September, 2010 the parties submitted joint stipulations with

respect to their incomes for the previous three years. They also agreed to

have the matter heard by the magistrate solely on the stipulations.1

      {¶ 18} Upon a review of the record, the magistrate found that the

parties’ incomes were sufficiently different from the original order that a

change in circumstances had occurred, thus requiring modification of

Richard’s child support obligation. The magistrate further determined that


      1Richard   presented nothing indicating a need for child care expenses.
                                       6

the change in parenting time Richard spent with his children should be

measured by a twenty-eight day period.

      {¶ 19} Under the original order, Richard was entitled to eight overnight

parenting opportunities in that period.         Under the revised agreement,

Richard was entitled to ten overnight parenting opportunities in that period.

The magistrate decided that, since, by this measure, Richard’s parenting time

increased by seven percent, his calculated child support should be decreased

by seven percent. Thus, the magistrate granted Richard’s motion, but put

his monthly child support obligation at $685.42.

      {¶ 20} Richard filed objections to the magistrate’s decision.   He asserted

the magistrate failed to give him an appropriate credit for his increased

annual parenting time; he argued it amounted to thirty-three percent, rather

than only seven percent.      After receiving Melissa’s response to Richard’s

objections, the DR court entered judgment on the magistrate’s decision,

placing Richard’s monthly child support obligation at $685.42.2

      {¶ 21} Richard appeals from the DR court’s order.           He argues the

magistrate’s calculation of only a seven percent decrease in his child support

obligation is against the manifest weight of the evidence. His argument is


      2As previously stated, the DR court corrected the clerical error contained in
the judgment entry. This renders Richard’s second assignment of error moot.
                                      7

unpersuasive.

      {¶ 22} DR courts have considerable discretion in calculating child

support; consequently, this court cannot disturb the DR court’s decision

unless an abuse of discretion occurred. Harris v. Harris, Ashtabula App. No.

2002-A-0081, 2003-Ohio-5350. The record in this case does not present such

a situation.

      {¶ 23} In determining the appropriate level of child support, DR courts

generally use the Ohio Child Support Guidelines and the applicable

worksheets.     In re D.M., Cuyahoga App. No. 87723, 2006-Ohio-6191, ¶69,

citing Kosovich v. Kosovich, Lake App. No. 2004-L-075, 2005-Ohio-4774.

R.C. 3119.22 provides that a court may deviate from the guideline child

support calculation if it determines, based upon the factors and criteria

enumerated in R.C. 3119.23, that the guideline support calculation would be

“unjust or inappropriate and would not be in the best interest of the child.”

      {¶ 24} The listed statutory factors set forth in R.C. 3119.23 include, in

subsection (D), “[e]xtended parenting time * * * .” Thus, a deviation in child

support may be warranted and in the best interest of the child based upon a

nonresident parent’s increased time with the child.            Drzal v. Drzal,

Columbiana App. No. 05 CO 31, 2006-Ohio-5230. The magistrate deviated

from the support amount on this basis.
                                         8

      {¶ 25} No “set method” exists for a DR court to employ in formulating a

deviation.     Cameron     v.   Cameron,       Franklin   App.   No.   06AP-793,

2007-Ohio-3994,¶15, citing Linam v. Linam, Columbiana App. No. 02 CO 60,

2003-Ohio-7001.    As written, the statute and guidelines contemplate an

obligation based upon the parties’ annual incomes and expenses.

      {¶ 26} The best interest of the child, nevertheless, remains the

paramount concern.      The DR court must also consider that the costs

associated with housing and clothing a child remain fixed, and do not change

with an increase in parenting time.

      {¶ 27} Pursuant to Loc.R. 18, the DR court’s “standard parenting

guidelines” under a SPP call for children to spend as close to fifty percent of

the time with their non-residential parent as possible. The current version

of the rule became effective on January 1, 2008.

      {¶ 28} The record reflects the September 2009 changes in possession of

the children to which Richard and Melissa agreed, and which the DR court

endorsed by journal entry, put Richard’s parental visitation rights and

responsibilities more in line with the changes made to Loc.R. 18.           The

magistrate’s decision recognized this.

      {¶ 29} In his decision, the magistrate focused on a twenty-eight day

period.   Richard had the children pursuant to the original SPP, broadly
                                         9

speaking, on an annual basis, on alternating weekends, one night on

alternating weeks, and for two weeks in the summer.              Under the revised

schedule, the nights and weekends remained, while Richard’s children now

spent five weeks in the summer, one week in winter, and two weeks in the

school year with him.

      {¶ 30} Thus, Richard’s gains in visitation for the year, viz., an additional

four weeks of summer vacation, an additional two weeks during the school

year, and an additional week during school’s “winter break,” encompassed

time he already had the children under the original plan. This calculates to

approximately seven percent more of their annual time with him, which is the

figure determined by the magistrate.3

      {¶ 31} Richard’s figures, although perhaps facially persuasive, are

confusing and unprovable by simple arithmetic.                Thus, he      failed to

demonstrate the magistrate calculated incorrectly. In addition, Richard also

failed to show that a significant reduction in his child support obligation

would not negatively impact on the set costs of housing, clothing, and feeding



      3Pursuant    to the updated visitation schedule, and approximated, Richard has
the children an additional thirty-two days out of the year, i.e., allowing for the time
he already had them, fifteen more days in the summer, eleven more days during the
school year, and six more days at winter break. This increase in his time with them,
a little less than one-twelfth of the year, when factored into one hundred percent of
the year, amounts to approximately a seven percent increase.
                                     10

his children, and would not result in reducing their opportunities for

enrichment educationally and culturally.

      {¶ 32} In light of the DR court’s paramount consideration, the court did

not abuse its discretion under these circumstances.        Richard’s increased

parenting time should be viewed as a benefit to him; it should not become a

potential detriment to his children. The DR court reasonably adopted the

magistrate’s decision that Richard should be permitted to deviate from the

standard guideline obligation by seven percent. Drzal; Cameron.

      {¶ 33} Civil judgments that are supported by some competent, credible

evidence going to all of the essential elements of the case will not be reversed

by a reviewing court as being against the manifest weight of the evidence.

C.E. Morris Co. v. Foley Constr. Co. (1978), 54 Ohio St.2d 279, 376 N.E.2d

578. Since the magistrate’s decision is supported by the manifest weight of

the evidence in this case, the DR court neither erred nor abused its discretion

in entering judgment on it.

      {¶ 34} Richard’s first assignment of error, accordingly, is overruled.   In

light of the DR court’s correction of its clerical error upon the limited remand

formerly ordered by this court, his second assignment of error is moot.

      {¶ 35} The DR court’s order is affirmed.

      It is ordered that appellee recover from appellant costs herein taxed.
                                             11

       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate be sent to said court to carry this

judgment into execution.

       A certified copy of this entry shall constitute the mandate pursuant to

Rule 27 of the Rules of Appellate Procedure.



       __________________________________
       KENNETH A. ROCCO, JUDGE

       COLLEEN CONWAY COONEY, J.,
       CONCURS IN JUDGMENT ONLY;
       MELODY J. STEWART, P.J.,
       CONCURS IN PART AND DISSENTS IN PART
       (SEE ATTACHED OPINION)

       MELODY J. STEWART, P.J., CONCURRING IN PART AND DISSENTING IN
       PART:

       {¶ 36} I agree with the majority’s legal analysis in this case, but I do not see how the

trial court, and subsequently this court, arrived at the 7 percent figure used to decrease

appellant’s monthly child support obligations.

       {¶ 37} The trial court determined that appellant’s parenting time increased from eight

overnight stays to ten under the revised parenting agreement:    thus a 7 percent increase based

on a 28-day measurement period.     By this calculation, the trial court has appellant yielding an

additional 26 days per year of parenting time.    The majority notes that the revised schedule
                                                12

has appellant gaining an additional 32 days approximately.        Appellant argues in his brief that

his parenting time has increased by roughly 900 hours a year, which amounts to a 33 percent

increase.   If those hours are converted into days, appellant’s calculation yields an increase in

parenting time of approximately 37 days.          I do not understand why there are so many

different calculations.   However, since this court arrived at a figure different from that of the

trial court, it appears that the trial court abused its discretion.   I would therefore remand the

case to the trial court to reconcile the calculations.